Case 1:18-cv-00211-TSE-JFA Document 110 Filed 04/24/19 Page 1 of 1 PageID# 1034




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA

 SIMRET SEMERE TEKLE,
                  Plaintiff,
        v.                                          Case No.: 1:18-cv-211
 NOUF BINT NAYEF ABUL-AZIZ AL SAUD,
 MOHAMMAD BIN ABDULLAH AL SAUD
                  Defendants.


                                    Notice of Waiver of Hearing
        Plaintiff waives a hearing on her Motion to Issue Letter Rogatory to the Kingdom of

 Saudia Arabia.

  Dated: April 24, 2019                             Respectfully submitted,

  Richard F. Levy (pro hac vice)                    /s/Nicholas Cooper Marritz
  Andrew B. Cherry (pro hac vice)                   Nicholas Cooper Marritz
  JENNER & BLOCK LLP                                LEGAL AID JUSTICE CENTER
  1099 New York Avenue NW, Suite 900                6066 Leesburg Pike, Suite 520
  Washington, DC 20001                              Falls Church, VA 22041
  (202) 639-6000                                    (703) 720-5607
  rlevy@jenner.com                                  nicholas@justice4all.org

  Agnieszka M. Fryszman (pro hac vice)
  Sarah M. Bessell (pro hac vice)                   Martina E. Vandenberg (pro hac vice)
  COHEN MILSTEIN SELLERS & TOLL PLLC                Sarah L. Bessell (pro hac vice)
  1100 New York Avenue NW, Fifth Floor              THE HUMAN TRAFFICKING LEGAL
  Washington, DC 20005                              CENTER
  (202) 408-4000                                    1030 15th Street, NW #104B
  afryszman@cohenmilstein.com                       Washington, DC 20005
                                                    (202) 716-8485
  Le’ake Fesseha (pro hac vice)                     mvandenberg@htlegalcenter.org
  LE’AKE FESSEHA LAW OFFICE
  901 S. Highland Street, Suite 312
  Arlington, VA 22204                               Counsel for Plaintiff Simret Semere Tekle
  (703) 302-3410
  leakef@hotmail.com



                                                1
